JOHN MAUZY PITTMAN, Judge, concurring. I concur in the decision to deny appellant’s petition for rehearing. I write for the limited purpose of responding to that part of appellant’s petition in which he argues that his probation was erroneously revoked because he was improperly charged with having violated a “non-existent statue [sic].” Specifically, appellant argues that he was charged with having violated Ark. Code Ann. § 5-26-303 (a) (4), which appellant contends did not exist because subsequent legislation had re-enacted section 5-26-303 without any mention of the contents of subsection (a)(4). Compare Acts 1317 and 1365 of 1999; see Arkansas Code Revision Commission notes following Ark. Code Ann. § 5-26-303 (Supp. 2001). First, it should be pointed out that appellant did not clearly raise this argument in his first brief to this court. He has attempted to raise the issue for the first time in his petition for rehearing. Of course, arguments that are made below cannot be raised to this court for the first time in a reply brief, Camp v. State, 66 Ark. App. 134, 991 S.W.2d 611 (1999), much less in a petition for rehearing. National Bank of Commerce v. Beavers, 304 Ark. 81, 802 S.W.2d 132 (1991); Garrett v. Andrews, 294 Ark. 160, 744 S.W.2d 386, cert. denied, 487 U.S. 1219 (1988). In any event, appellant is relying on a false factual premise. As pointed out in the original opinions in this case, the State (1) charged appellant by information with having committed the crime of first-degree domestic battery; and (2) filed a separate petition to revoke appellant’s preexisting probation because he had violated its conditions by committing first-degree domestic battery. The criminal information specifically charged appellant with having committed battery in the manner specified only in the questionable Act 1317, found in the subsection (a)(4) mentioned in the A.C.R.C. notes. However, the propriety of that charge is not before us, as the criminal charge resulted in a hung jury and a nolle prosequi of the charge. The only judgment before us is the order revoking appellant’s probation. Contrary to appellant’s argument, the State did not limit the probation-violation allegation against appellant to any specific manner of committing the offense; in this respect, the petition to revoke accused him only generally with having “committed the offense of Domestic Battery in the First Degree.” It is undisputed that there are three ways to commit first-degree domestic battery aside from the provisions of the questionable Act 1317. See Ark. Code Ann. § 5-26-303 (a)(1) — (3). It is also true, as pointed out in the original majority opinion, that this court will affirm a revocation if the evidence is sufficient to support a finding that the defendant committed even a lesser-included offense of a charged offense. See Selph v. State 264 Ark. 197, 570 S.W.2d 256 (1978); Venable v. State, 27 Ark. App. 289, 770 S.W.2d 170 (1989); Felix v. State, 20 Ark. App. 44, 723 S.W.2d 839 (1987). Here, appellant did not complain about the general nature of the allegation in the petition to revoke, move for a bill of particulars, move to have the petition made more definite and certain, or request specific findings from the trial court. As such, the trial court was free to consider whether appellant’s conduct constituted, in any manner, the commission of first-degree domestic battery or a lesser-included offense thereof.1    One way of committing first-degree domestic battery is to “cause[j serious physical injury to a family or household member under circumstances manifesting extreme indifference to the value of human life.” Ark. Code Ann. § 5-26-303(a)(3). It is a lesser-included offense thereof to “recklessly cause[ ] physical injury to a family or household member.” Ark. Code Ann. § 5-26-305(a)(3).